Title: To Alexander Hamilton from William S. Smith, 3 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Decr. 3d. 1799.
          
          I have the pleasure to inform you, that the non Commissioned Officers and soldiers of this Brigade, are under cover, & the Cantoonment in a state, to shelter them, from the inclemency of the season, our supplies tho’ tardy in the first instance, have finally, enabled me with some exertion, to produce comfort, content and satisfaction to the Troops, they continue in harmony and perfect good humour, the officers, with myself are still generally in tents, we shall progressively strike them, as our hutts are finished, I shall, as I ought, be the last in the field, of course there will be no murmurs.
          I wish your instructions, relative to windows for the Soldiers Hutts, I think six pairs in each room in front, will be sufficient; Colo. Stevens not having forwarded any, I have desired the Contractor to supply the officers agreable to Colo. Steven’s first calculation, your instructions to me, or the Contractor on this subject, will be very acceptable.
          You will excuse the trouble I have given you, by my repeated communications, and do me the justice to believe, that my exertions and interference with the department of others, in procuring materials sprung from the real necessity of care, and not from any disposition to step out of my proper sphere, I trust however, what I have done will meet with your approbation, as the comfort and accommodation of troops have thereby been more properly promoted, without any material additional expence to the public and I trust every transaction bears the mark of correctness and public economy, which the situation of things admit of—I have the honor to be Sir, With great respect Your most Obdt. Humble Sert.
          
            W. S. Smith 12th. Regt
          
        